DETAILED ACTION
Claims 1-20 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 is directed to a computer program product comprising one or more computer-readable storage media. To be consistent with the definition in the specification, Its’ suggested that the term “computer-readable storage media” be further amended to “non-transitory computer-readable storage media,” or “computer-readable storage media, which is not propagate signal,” or the like.
 Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as being directed to software per se.
Regarding independent claim 1, the claim is directed to a resource server computing system; however, the claimed system does not positively recite any hardware embodiments. As recited in the body of the claims, the claimed system comprises “one or more processors” and “one or more computer-readable media.” Regarding the claimed “one or more processors,” the specification does not explicitly define that the claimed processors are only implemented in hardware. Paragraph [0056] defines the processor to be a processor thread which is software. Also one of ordinary skill in the art would understand that a processor could be a software processor, which is non-statutory subject matter (See “The Authoritative Dictionary of IEEE Standards Terms,” Seventh Edition, published in 2000).
Regarding the claimed “one or more computer-readable media,” the specification does not explicitly exclude transmission media (see [0061]-[0062]) from the claimed 
As the body of the claim does not positively recite any hardware embodiment, the claim is directed to non-statutory subject matter. The nominal recitation of the machine/device in the preamble with an absence of a hardware element in the body of the claim fails to make the claim statutory under 35 USC 101. See Am. Med. Sys., Inc v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010). The Examiner respectfully suggests that the claim be further amended to positively recites at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101. 
Regarding claims 2-13, dependent claim 2-13 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9, 11, 13-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saylor et al (“Saylor,” US 9076006). 

Regarding claim 1, Saylor discloses a resource server computing system comprising:
one or more processors; (Saylor, Col. 16, Lines 22-23, one or more microprocessors) and
one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, (Saylor, Col. 20, Line 30, Computer-readable media; Col. 16, Lines 22-23, one or more microprocessors)
cause the computing system to perform a method for granting a user access to a resource, the method comprising: (Saylor, FIG 9, Server 916, Resource Recipient 912, Electronic Resource 920; Also see Col. 11, Lines 9-67 to Col. 15, Lines 1-67 which describes FIG 9 in detail). 
detecting receipt of a message from a client computing system; (Saylor, FIG 9, Decoded Reference Code 932; Client Device 910, Col. 11, Lines 9-10, in the example of FIG 9, client device 910 transmits decoded reference code 932 to server 916, e.g. to enable server 916 to validate that resource sharer 906 has authorized resource recipient 912 to access electronic resource 920; Also see Col. 11, Lines 9-67 to Col. 15, Lines 1-67 which describes FIG 9 in detail). 
interpreting the message as representing that the client computing system received an audio signal; (Saylor, FIG 9, Representation 908; Col. 10, Lines 3-7, 36-54; 61-62; Also see Col. 11, Lines 9-67 to Col. 15, Lines 1-67 which describes FIG 9 in detail) and
in response to interpreting the message, granting a user of the client computing system access to a resource, (Saylor, FIG 9, Resource Recipient 912; Electronic Resource 920, Also see Col. 11, Lines 9-67 to Col. 15, Lines 1-67 which describes FIG 9 in detail). 

Regarding claim 2, Saylor discloses the computing system in accordance with Claim 1. 
Saylor further discloses the method further comprising:
interpreting the message as further representing that the user of the client computing system is operating the client computing system, (Saylor, FIG 9, Representation 908; Col. 10, Lines 3-7, 36-54; 61-62; Resource Recipient 912; Electronic Resource 920, Col. 11, Lines 9-20; Also see Col. 11, Lines 9-67 to Col. 15, Lines 1-67 which describes FIG 9 in detail). 

Regarding claim 9, Saylor discloses the computing system in accordance with Claim 1. 
Saylor further discloses the resource comprising a credential (Saylor, Col. 13, Lines 52-53, a credential grantor includes an entity that grants a credential to a user). 

Regarding claim 11, Saylor discloses the computing system in accordance with Claim 1. 
Saylor, Col. 4, Lines 61-66, where electronic resources are images, videos, audio files, etc). 

Regarding claim 13, Saylor discloses the computing system in accordance with Claim 1. 
Saylor further discloses the resource comprising software, (Saylor, Col. 4, Lines 61-66, where electronic resources are HTML pages, web pages, web sites, applications [which are software]).

Regarding claim 14, claim 14 is directed to a method. Claim 13 is similar in scope to claim 1 and is therefore rejected under similar rationale.

Regarding claim 15, claim 15 is directed to the method in accordance with claim 14. Claim 15 is similar in scope to claim 2 and is therefore rejected under similar rationale.

Regarding claim 19, Saylor discloses the method in accordance with Claim 14.  Saylor further discloses the resource comprising software or a web service (Saylor, Col. 4, Lines 61-66, where electronic resources are HTML pages, web pages, web sites, applications [which are software]).

Regarding claim 20, claim 20 is directed to a computer program product. Claim 20 is similar in scope to claim 1 and is therefore rejected under similar rationale.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al (“Saylor,” US 9076006) and further in view of Thapliyal et al ("Thapliyal," US 20070261101). 

Regarding claim 3, Saylor discloses the computing system in accordance with Claim 1. 
Saylor fails to explicitly disclose the resource comprising an online meeting
However, in an analogous art, Thapliyal discloses the resource comprising an online meeting, (Thapliyal, [0031], gain access to the online meeting). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Thapliyal with the system/method of Saylor to include the resource comprising an online 

Regarding claim 16, claim 16 is directed to the method in accordance with claim 14. Claim 16 is similar in scope to claim 3 and is therefore rejected under similar rationale.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al (“Saylor,” US 9076006) and further in view of Buehler et al ("Buehler," US 20090198682). 

Regarding claim 4, Saylor discloses the computing system in accordance with Claim 1. 
Saylor fails to explicitly disclose the resource comprising membership in an electronic collaboration account having at least one mode of communication between a plurality of users.
However, in an analogous art, Buehler discloses the resource comprising membership in an electronic collaboration account having at least one mode of communication between a plurality of users (Buehler, [0043] Further, according to this guideline access control to the before mentioned resources of a web portal is based according to the invention on the above mentioned peer groups. So, the inventional method and system support a specific operational mode in which the access control valid for a given user is solely controlled by his membership to the respective composite or collaborative application. By that a user is allowed to be aware of the existence of another user and may access the user profile of such user only if this user is a part of his peer group). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Buehler with the system/method of Saylor to include the resource comprising membership in an electronic collaboration account having at least one mode of communication between a plurality of users. One would have been motivated to provide a method and system for restricting access rights on user profile information using a new notion of peer groups (Buehler, [0003]). 

Regarding claim 17, claim 17 is directed to the method in accordance with claim 14. Claim 17 is similar in scope to claim 4 and is therefore rejected under similar rationale.

Claims 5-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al (“Saylor,” US 9076006) and further in view of Mahdavi et al ("Mahdavi," US 20140156053). 

Regarding claim 5, Saylor discloses the computing system in accordance with Claim 1. 
Saylor fails to explicitly disclose the resource comprising a hardware resource.
(Mahdavi, [0009] printer)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Mahdavi with the system/method of Saylor to include the resource comprising a hardware resource. One would have been motivated control the printing of an article (Mahdavi, [0001]). 

Regarding claim 6, Saylor discloses the computing system in accordance with Claim 5. 
Saylor fails to explicitly disclose the hardware resource comprising an output device.
However, in an analogous art, Mahdavi discloses the hardware resource comprising an output device, (Mahdavi, [0009] printer)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Mahdavi with the system/method of Saylor to include the resource comprising a hardware resource. One would have been motivated control the printing of an article (Mahdavi, [0001]). 

Regarding claim 7, Saylor discloses the computing system in accordance with Claim 6.
Saylor further discloses the output device comprising a printer. 
(Mahdavi, [0009] printer)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Mahdavi with the system/method of Saylor to include the output device comprising a printer. One would have been motivated control the printing of an article (Mahdavi, [0001]). 

Regarding claim 18, claim 18 is directed to the method in accordance with claim 14. Claim 18 is similar in scope to claim 5 and is therefore rejected under similar rationale.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al (“Saylor,” US 9076006) and further in view of Tadayon et al ("Tadayon," US 20040249902). 

Regarding claim 8, Saylor discloses the computing system in accordance with Claim 1.
Saylor fails to explicitly disclose the resource comprising a drive.
However, in an analogous art, Tadayon discloses the resource comprising a drive (Tadayon, [0005], When a user attempts to log into file system 50, that user must provide sufficient authentication information before the file server 50 will allow that user write or read/write access to any of the files stored on the hard disk drive at 52. A user Authentication module 60 is provided, which typically is in the form of a user login name and a user-specific password)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Tadayon with the system/method of Saylor to include the resource comprising a drive. One would have been motivated to provide a web-based active virtual file system (Tadayon, [0001]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al (“Saylor,” US 9076006) and further in view of McMurtry et al ("McMurtry," US 20080263652). 

Regarding claim 10, Saylor discloses the computing system in accordance with Claim 1. 
Saylor fails to explicitly disclose the resource comprising a web service.
However, in an analogous art, McMurtry discloses the resource comprising a web service (McMurtry, [0005], describes granting a second request to access the protected web service resource based on authentication according to the second factor; [0006], a method of authenticating a client for access to a web service resource). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of McMurtry with the system/method of Saylor to the resource comprising a web service. . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al (“Saylor,” US 9076006) and further in view of Birck et al ("Birck," US 20090300731). 

Regarding claim 12, Saylor discloses the computing system in accordance with Claim 1.
Saylor fails to explicitly disclose the resource comprising one or more configuration settings.
However, in an analogous art, Birck discloses the resource comprising one or more configuration settings, (Birck, [0031], Method 200 includes an act of the server management application altering one or more configuration settings on the server, the management application providing configuration access to those settings for which the client has access rights (act 240). For example, server management application 115 may alter configuration settings 125 on server 102 by sending configuration settings changes 121 to server 102, where server management application 115 provides configuration access to those settings (125) for which user 105 has access rights. As mentioned above, user 105's ability to modify or add new configuration settings may be limited by a grant or denial of certain access rights. For example, user 105 may be able to change bandwidth allocations on server 102, but not be able to change allocated server share size. In other situations, different rights may be granted and others denied. In some cases, such as where user 105 is a system administrator, user 105 may have full settings management rights on server 102 and may be authorized to make any desired changes). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Birck with the system/method of Saylor to include the resource comprising one or more configuration settings.. One would have been motivated to managing server content and configuration from within a single server management application (Birck, [0012]). 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774.  The examiner can normally be reached on M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAMES J WILCOX/Examiner, Art Unit 2439   



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439